Citation Nr: 0927678	
Decision Date: 07/24/09    Archive Date: 07/30/09	

DOCKET NO.  07-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a claimed left eye disability.   

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a disability manifested by dizzy 
spells.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1949 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
VARO in Baltimore, Maryland, that denied entitlement to the 
benefits sought.  A review of the evidence of record reveals 
that in a letter dated in July 2006, the Veteran stated he 
was not appealing the denial of service connection for left 
ear hearing loss.  As the Veteran has withdrawn this appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration as to this issue.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.202, 20.204 (2008).  

In accordance with the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c), this case has been advanced on the 
Board's docket for good cause shown.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
Veteran should action be required.  


REMAND

The Veteran was accorded an examination by a VA 
ophthalmologist in January 2007.  Reference was made in the 
examiner's assessment to an examination accorded the Veteran 
by VA on October 7, 2004.  In that document it was reportedly 
indicated that it would be very unusual for such a dense 
posterior subcapsular cataract to develop between June 2004 
and October 2004.  That document is referred to elsewhere in 
the claims file, but it is not currently of record.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  VA is required to obtain these 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

When the Veteran was accorded an examination by a VA 
ophthalmologist in January 2007, the examiner opined that the 
Veteran had an early posterior sub-capsular cataract in 
June 2004 and the presence of recently good vision, or had a 
moderate cataract and the vision was incorrectly measured.  
The examiner stated that in either case the outcome would 
require the removal of the cataract combined with the 
insertion of an intraocular lens.  The ophthalmologist opined 
that the Veteran underwent the procedure in October 2004 
without complications.  

The Veteran argues that while his left eye was reported to be 
essentially normal in June 2004, he questions this because of 
the finding of a cataract just several months later in 
October 2004.  He and his representative also argue that a 
"mis-fill" of a prescription for Felodopine might have 
contributed to his left eye visual impairment requiring the 
cataract surgery.  The Veteran states that when he was 
evaluated in an emergency room in September 2004 for left eye 
difficulties, he was given Penicillin despite having a low 
sodium count.  He questions whether the development of 
cataracts in the left eye might have happened because of a 
misdiagnosis earlier in the year.  When asked whether any 
physician had ever indicated to him that his eye condition, 
including the cataracts, was either caused by or perhaps 
worsened by medication, he testified at the recent personal 
hearing on his behalf that "they was unable to explain why, 
what happened.  They didn't know themselves.  Five doctors 
examined me and they all, they shrugged with their shoulders 
on this."  (Transcript, page 11).  The ophthalmologist who 
examined the Veteran in October 2007 did not address the 
possible effect of any medications that the Veteran might 
have been taking in 2004 upon the development of cataracts in 
the left eye.  

Although further delay is regrettable, the Board concludes 
that the above deficiencies must be addressed before further 
appellate review of the claim.  

Accordingly, the case is REMANDED for the following:  

1.  VA should take all appropriate 
measures to obtain all clinical records 
not already in the claims folder 
reflecting treatment and evaluation of 
the Veteran in September 2004 and 
October 2004 at the VA Medical Center in 
Washington, D.C.  

2.  Thereafter, VA should schedule the 
Veteran for examination by a physician 
knowledgeable in ophthalmology for the 
purpose of determining whether it is at 
least as likely as not (i.e., to at least 
a 50-degree probability) that the 
proximate cause of the Veteran's cataract 
procedure in October 2004 was the result 
of medical treatment or evaluation of the 
Veteran by VA in 2004.  The claims file 
and treatment records should be made 
available to the examiner for review 
prior to evaluation of the claim.  
Specifically, the physician should 
address the Veteran's assertion that a 
misdiagnosis or the taking of Penicillin 
resulted in his having to undergo the 
cataract procedure.  A current 
ophthalmologic examination is authorized 
for the purpose of determining whether 
there is any current disability involving 
the left eye or disability manifested by 
dizzy spells that are at least as likely 
as not attributable to the cataract 
removal in October 2004.  If the examiner 
cannot provide an opinion without resort 
to speculation, this should be so 
indicated.  If this is the case, the 
examiner should provide a statement as to 
why such a question is so outside the 
norm of professional expertise that such 
an opinion cannot be made.  

3.  Then, VA should readjudicate the 
claims for any instability of the left 
eye and a disability manifested by dizzy 
spells.  If the claims are not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



